UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities and Exchange Act of 1934 (Amendment No. 34) M.D.C. Holdings, Inc. (Name of Issuer) Common Stock, $.01 Par Value Per Share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [ ]Rule 13d-1(c) [ X ]Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 552676108 SCHEDULE 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSON Larry A. Mizel 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP Not Applicable (a) [ ] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America Number of Shares Beneficially Owned by Each Reporting Person with 5 SOLE VOTING POWER 1,583,755shares 6 WITH SHARED VOTING POWER 6,495,330shares 7 WITH SOLE DISPOSITIVE POWER 1,583,755shares 8 WITH SHARED DISPOSITIVE POWER 6,495,330shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,079,085shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9EXCLUDESCERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 16.0% 12 TYPE OF REPORTING PERSON IN CUSIP No. 552676108 SCHEDULE 13G Page3 of 5 Pages Item 1(a) Name of Issuer : M.D.C. Holdings, Inc. Item 1(b) Address of Issuer's Principal Executive Offices
